DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 09/13/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.

Information Disclosure Statement
The information disclosure statement filed 01/22/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 12/30/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed 
The information disclosure statement filed 03/25/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 08/21/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 11/03/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 11/24/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed 
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 03/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.
The information disclosure statement filed 08/06/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or an English language abstract of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein, particularly the references lined through, has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An indicator extraction unit configured to extract […] an indicator indicating a relationship between the user’s breathing and changes in blood pressure” because the generic placeholder (unit) is coupled with functional language (indicator extraction; configured to extract […] an indicator indicating a relationship between the user’s breathing and changes in blood pressure) without reciting sufficient structure to perform the recited function.
“A processing unit configured to perform processing that is based on the indicator thus extracted” because the generic placeholder (unit) is coupled with functional language (processing; configured to perform processing) without reciting sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “indicator extraction unit” will be interpreted as a processor and a memory ([0045], indicator extraction unit 50 function is realized by control unit 23; [0025] control unit 23 includes a processor and a memory), or a circuit ([0045]), or a computer ([0045]) and all equivalents capable of performing the claimed function.
The “processing unit” will be interpreted as a processor and a memory ([0045], processing unit 51 function is realized by control unit 23; [0025] control unit 23 includes a processor and a memory), or a circuit ([0045]), or a computer ([0045]) and all equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “an indicator” in line 4. It is unclear if this element is intended to draw antecedence from the indicator of claim 1, or is a new element. For examination purposes, it will be interpreted as drawing antecedence from the indicator of claim 1.
Regarding claim 3, the claim recites the term “the amount of changes” in line 3. This term lacks antecedent basis. For examination purposes, it will be interpreted as a new element.
Regarding claim 5, the claim recites the terms “the length of the period” and “the amount of breath” in lines 3-4. These terms lack antecedent basis. For examination purposes, they will be interpreted as new elements.
Regarding claim 6, the claim recites the term “an indicator” in line 2. It is unclear if this element is intended to draw antecedence from the indicator of claim 2, or is a new element. For examination purposes, it will be interpreted as drawing antecedence from the indicator of claim 2.
Regarding claim 8, the claim recites the term “an indicator” in line 3. It is unclear if this element is intended to draw antecedence from the indicator of claim 6, or is a new element. For examination purposes, it will be interpreted as drawing antecedence from the indicator of claim 6.
Claim 4 is rejected by virtue of its dependence on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “extract, from time-series data regarding blood pressure waveforms consecutively measured by a sensor that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat, and from time-series data regarding breathing measured by a respiration sensor during a period of time corresponding to the time-series data regarding blood pressure waveforms, an indicator indicating a relationship between the user’s breathing and changes in blood pressure” and “perform processing that is based on the indicator thus extracted”.  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional elements of “an indicator extraction unit” (interpreted under 35 U.S.C. 112(f) as a processor and memory, or a circuit, or a computer) and “a processing unit” (interpreted under 35 U.S.C. 112(f) as a processor and memory, or a circuit, or a 
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
	Claims 2-9 simply further limit the abstract idea of claim 1 and are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Document “Slow Breathing Improves Arterial Baroreflex Sensitivity and Decreases Blood Pressure in Essential Hypertension” by Joseph et al, hereinafter Joseph.
Regarding claim 1, Joseph teaches a biological information analysis device (page 715, column 1, paragraph 3, computer and interactive software) comprising: an indicator extraction unit (page 715, column 1, paragraph 3, computer and interactive software) configured to extract, from time-series data regarding blood pressure waveforms (page 715, column 1, paragraph 2, blood pressure recordings) consecutively measured by a sensor that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (page 715, column 1, paragraph 2, pilot model performing Colin tonometry), and from time-series data regarding breathing (page 715, column 1, paragraph 2, respiration recordings) measured by a respiration sensor during a period of time corresponding to the time-series data regarding blood pressure waveforms (page 715, column 1, paragraphs 2 and 3), an indicator indicating a relationship between the user’s breathing and changes in blood pressure (page 715, column 2, paragraph 3, Fig. 1, blood pressure change amounts e.g. 149.7±3.7 to 141.1±4 mmHg); and a processing unit (page 715, column 1, paragraph 3, computer and interactive software) configured to perform processing that is based on the indicator thus extracted (page 715, column 2, paragraph 3 and Fig. 1, p values show statistical significance of blood pressure change amounts and are generated by statistical processing of the blood pressure change amounts). 
	Regarding claim 2, Joseph teaches the biological information analysis device according to claim 1, wherein the indicator extraction unit is configured to specify a plurality of periods of time that have the same breathing pattern from the time-series data regarding breathing (page 715, column 1, 
	Regarding claim 3, Joseph teaches the biological information analysis device according to claim 2, wherein the indicator extraction unit is configured to extract, as the indicator, a tendency in changes in blood pressure and/or the amount of changes that is/are common to pieces of data regarding blood pressure waveforms (page 715, column 2, paragraph 3, Fig. 1).
	Regarding claim 4, Joseph teaches the biological information analysis device according to claim 2, wherein the indicator extraction unit is configured to classify ways the user breathes into a plurality of breathing patterns based on the time-series data regarding the user’s breathing (page 715, column 1, paragraphs 2-3, breathing rate obtained by interactive software, 5 minutes of spontaneous breathing, 2 minutes of controlled breathing at 6 cycle/min, 2 minutes of controlled breathing at 15 cycle/min).
	Regarding claim 5, Joseph teaches the biological information analysis device according to claim 4, wherein the time-series data regarding breathing includes, for each of a plurality of periods of time that include an exhalation period and an inhalation period, the length of the period of time and/or the amount of breath (page 715, column 1, paragraphs 2-3, breathing rate obtained by interactive software, breathing patterns classified by cycles per minute which defines a length of a period of time for a breath), and the indicator extraction unit is configured to classify the plurality of periods of time into a plurality of breathing patterns based on the length of the period of time and/or the amount of breath (page 715, column 1, paragraphs 2-3, breathing rate obtained by interactive software, 5 minutes of spontaneous breathing, 2 minutes of controlled breathing at 6 cycle/min, 2 minutes of controlled 
	Regarding claim 6, Joseph teaches the biological information analysis device according to claim 4, wherein the indicator extraction unit is configured to extract an indicator indicating the relationship between breathing and changes in blood pressure for each of the plurality of breathing patterns (page 715, column 2, paragraph 3, Fig. 1, pressure changes found for each breathing pattern).
	Regarding claim 7, Joseph teaches the biological information analysis device according to claim 1, wherein the processing unit is configured to perform processing to output information representing the relationship between the user’s breathing and changes in blood pressure, based on the indicator (page 716, Fig. 1, graphs are an output of information representing the relationship).
	Regarding claim 9, Joseph teaches the biological information analysis device according to claim 1, wherein the indicator extraction unit includes, as changes in blood pressure, at least one of: changes in systolic blood pressure; changes in diastolic blood pressure; changes in an AI (Augmentation Index); changes in the number of times a surge in blood pressure occurs; and changes in the amount of an increase in a surge in blood pressure (page 716, Fig. 1, changes in systolic blood pressure and changes in diastolic blood pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of US 2006/0047202, hereinafter Elliott.
Regarding claim 8, Joseph teaches the biological information analysis device according to claim 6, wherein the indicator extraction unit is configured to define, for each of the plurality of breathing patterns, an indicator indicating the relationship between breathing and changes in blood pressure (page 715, column 2, paragraph 3, Fig. 1, pressure changes found for each breathing pattern).
Joseph does not teach wherein the indicator extraction unit is configured to generate, for each of the plurality of breathing patterns, a relationship table that defines the indicator, and the processing unit is configured to select a breathing pattern that is to be followed in order to achieve a desired change in blood pressure, based on the relationship table, and recommend the selected breathing pattern to the user.
However, Elliott teaches a biological information analysis device (abstract, integrated training and monitoring system) wherein a relationship table (lower portion of Fig. 1) defines, for each of a plurality of breathing patterns (different breathing cycles of 5 BPM, 7.5 BPM, 15 BPM, and 30 BPM), an indicator indicating the relationship between breathing and changes in blood pressure (table shows changes in heartbeat rate, which has a direct correlation to changes in blood pressure and thus functions as an indicator indicating the relationship between breathing and changes in blood pressure, see paras [0003], [0013], [0038]), and a processing unit (integrated training and monitoring system, [0047]) is configured to select a breathing pattern that is to be following in order to achieve a desired change in blood pressure (paras [0003], [0013], [0024], [0036], [0038], [0044]) , based on the relationship table (table shows changes in heartbeat rate, which has a direct correlation to changes in blood pressure and thus functions as an indicator indicating the relationship between breathing and changes in blood pressure, see paras [0003], [0013], [0038]), and recommend the selected breathing pattern to the user (paras [0036], [0044]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791